Citation Nr: 0940563	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disorders diagnosed as folliculitis and lesions of the 
tongue, to include as a chronic disability resulting from an 
undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic headaches, to include as a chronic disability 
resulting from an undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder manifested by irritability, to include as a chronic 
disability resulting from an undiagnosed illness.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for foot disorders.  

6.  Entitlement to service connection for memory loss and 
impaired concentration, to include as a chronic disability 
resulting from an undiagnosed illness.  

7.  Entitlement to service connection for shortness of 
breath, to include asthma, to include as a chronic disability 
resulting from an undiagnosed illness.  

8.  Entitlement to service connection for an adjustment 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.  

9.  Entitlement to service connection for a menstrual 
disorder to include as a chronic disability resulting from an 
undiagnosed illness.  

10.  Entitlement to a rating in excess of 20 percent for 
service-connected fibromyalgia with fatigue.  

11.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran's military service includes active duty for 
training from June 1990 to October 1990 and active duty from 
February 1991 to October 1991, with service in Southwest Asia 
in support of Operation Desert Shield/Desert Storm.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The appeal ensued following a rating which 
denied service connection for knee pain, memory 
loss/concentration, shortness of breath, an adjustment 
disorder, foot disorders, and a menstrual condition.  That 
decision also determined that new and material evidence had 
not been received sufficient to reopen previously denied 
claims of service connection for headaches, irritability, or 
skin disorder, diagnosed as folliculitis and lesions of the 
tongue.  

In a May 2007 rating decision, the 40 percent rating in 
effect for the Veteran's service-connected disorder of 
muscle/joint/upper back with fatigue and sleep disorder was 
confirmed and continued.  That decision increased a 10 
percent rating in effect for service-connected irritable 
bowel syndrome to 30 percent.  In an April 2007 statement, 
the Veteran indicated that she wished to withdraw the issue 
of entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome.  Accordingly, this claim is not 
currently in appellate status before the Board.  In a May 
2007 rating determination, the 30 percent rating in effect 
for sleep apnea was increased to 50 percent.  A separate 
rating of 20 percent was assigned for fibromyalgia with 
fatigue.  The Veteran submitted a notice of disagreement only 
with the 20 percent rating assigned.  

In June 2007, service connection for memory loss and 
concentration impairment were again denied, as was a claim 
for a TDIU.  In October 2007, a rating in excess of 20 
percent for fibromyalgia with fatigue was denied.  

The issues of whether new and material evidence has been 
received to reopen claims of service connection for skin 
disorders, headaches, and irritability, to include as chronic 
disabilities resulting from an undiagnosed illness, are 
addressed in the decision below.  The additional issues on 
appeal are addressed in the REMAND portion of the decision 
below and are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a December 1999 Board decision, entitlement to service 
connection for chronic headaches, to include as due to an 
undiagnosed illness, was denied.  The denial was based on the 
fact that chronic headaches were not clinically demonstrated 
in service, and, if currently existent, not shown to be the 
result of an undiagnosed illness.  

2.  Evidence received since the December 1999 Board decision 
which denied service connection for chronic headaches is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate this claim.  

3.  In a December 1999 Board decision, entitlement to service 
connection for a disorder manifested by irritability, to 
include as due to an undiagnosed illness, was denied.  The 
denial was based on the fact that a disorder manifested by 
irritability was not clinically demonstrated in service, and, 
if currently existent, not shown to be the result of an 
undiagnosed illness.  

4.  Evidence submitted since the December 1999 Board decision 
which denied service connection for a disorder manifested by 
irritability is duplicative or cumulative of evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate this claim.  

5.  In a June 2003 Board decision, entitlement to service 
connection for skin disorders, to include as due to an 
undiagnosed illness, was denied.  The denial was based on the 
fact that a chronic skin was not clinically demonstrated in 
service, and, if currently existent, they were not shown to 
be the result of an undiagnosed illness.  

6.  Evidence submitted since the June 2003 Board decision 
which denied service connection for skin disorders is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate this claim.  

CONCLUSIONS OF LAW

1.  The Board's December 1999 decision which, in part, denied 
service connection for chronic headaches and a disorder 
manifested by irritability, to include as due to an 
undiagnosed illness, is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 
(2009).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for chronic headaches has 
not been received.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2009).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a disorder manifested 
by irritability has not been received.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 5108, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2009).

4.  The Board's June 2003 decision which, in part, denied 
service connection for skin disorders, to include as due to 
an undiagnosed illness, is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100 (2009).

5.  New and material evidence to reopen the claim of 
entitlement to service connection for skin disorders has not 
been received.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 5108, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a January 
2006 letter to the Veteran from the RO specifically notified 
her of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
her claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence she was expected 
to provide; and (4) requesting the Veteran to provide any 
information or evidence in her possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of her service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and her representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a Claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the Claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefits sought by the Claimant.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefits 
sought in the January 2006 VCAA letter mentioned above.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
August 2007 and October 2007.  

New and Material Evidence Claims

The Board initially denied service connection for chronic 
headaches and a disorder manifested by irritability, to 
include as chronic disabilities resulting from undiagnosed 
illness, in December 1999.  The Board initially denied 
service connection for skin disorders, to include as a 
chronic disability resulting from undiagnosed illness, in 
June 2003.  The decisions are final.  38 C.F.R. § 20.1100 
(2009).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009).  

To reopen a claim which has been previously denied and which 
is final, the Claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the pertinent regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
Appellant's claims for service connection for headaches, 
irritability, or skin disorders.  The Board agrees.

As to the claims for service connection for chronic headaches 
and a disorder manifested by irritability, the Board notes 
that the evidence of record at the time of the December 1997 
Board decision included the Veteran's service treatment 
records (STRs), post service treatment records, and lay 
statements in support of her claims.  She also provided 
testimony at an August 1997 personal hearing.  Review of the 
Board decision reflects that no chronic headache disorder 
diagnosis had been recorded in the claims file.  Similarly, 
the Board noted that her complaints of irritability were not 
outside of life's normal frustrations (based on her comments 
at a VA 1997 examination).  There was no diagnosis of a 
chronic disability for which service connection could be 
granted.  The Board's decision is final.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
20.1100 (2009).

As to the claim for service connection for skin disorders, 
the Board notes that the evidence of record at the time of 
the June 2003 Board decision included the Veteran's STRs, 
post service treatment records, and lay statements in support 
of her claim.  She also provided testimony at an August 1997 
personal hearing.  Review of the Board decision reflects that 
current skin disorders, to include various diagnoses 
including chronic folliculitis, keratosis pilaris, clavi, 
acne, rosacea, perioral dermatitis, and atopic dermatitis 
were not shown to have been present in service, or to be the 
result of an undiagnosed illness.  The Board's decision is 
final.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 20.1100 (2009).

However, as to the Board decisions reported above, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Effective 
from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b) (2009).  These specific provisions are applicable 
only to claims filed on or after August 29, 2001.  As the 
Veteran filed her claims seeking to reopen in 2005, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the Claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

Evidence received since the final Board decision in December 
1999 denying service connection for chronic headaches and a 
disorder manifested by irritability, to include as chronic 
disabilities due to an undiagnosed illness, consists of VA 
and private treatment records, and additional statements from 
the Veteran and her sister.  Evidence received since the June 
2003 Board denial of service connection for skin disorders, 
to include as a chronic disability due to an undiagnosed 
illness, consists of this same evidence.  

The submitted records reflect that the Veteran continues to 
report complaints associated with headaches, irritability, 
and skin disorders, on occasion.  As before, however, no skin 
disorders have been attributed by medical personnel to active 
service.  Moreover, no skin disorder has been noted to be the 
result of an undiagnosed illness.  As before the Board's 
final decision in 1999, no chronic headache disorder is of 
record.  Similarly, no disorder manifested by irritability 
has been diagnosed.  Numerous physicians' statements have 
also been added to record since the prior final denials 
attesting to the Veteran's unemployability due to her 
fibromyalgia.  

With regards to the claims for service connection for 
headaches, irritability, and skin disorders, all the evidence 
mentioned is new in that it has not been submitted to VA 
before and, thus, never considered.  But this evidence is 
also not material because it does not suggest that any of the 
conditions claimed (headaches, irritability, or skin 
disorders) are of service origin.  See, e.g., Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  Specifically, none of 
this evidence suggests she has headaches, irritability, or 
skin disorders from her periods of time in military service.  
So the evidence she has submitted since the Board's prior, 
final, and binding denials of the claims is not both new and 
material and, therefore, insufficient to reopen her claims.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

In further explanation, the evidence of record received since 
December 1999 (headaches and irritability) and June 2003 
(skin disorders) does not reflect objective indications of a 
qualifying chronic disability under 38 C.F.R. § 3.317 (2009).  
Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) 
(2009).

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317 makes clear that there must be at least some objective 
evidence perceptible to an examining physician and other, 
non-medical factors that are capable of independent 
verification.  Moreover, an undiagnosed illness by definition 
is a condition that by history, physical examination, and 
laboratory tests cannot be attributed to a known clinical 
diagnosis.

In this case, however, the competent medical evidence of 
record shows that the Veteran has been diagnosed with 
numerous skin disorders, and, as noted above, none of these 
conditions have been linked to service.  As to headaches and 
irritability, no chronic disorders associated with her 
complaints have been diagnosed.  Accordingly, the Board 
concludes that the Veteran's service connection claim for 
skin disorders, chronic headaches, or a disorder manifested 
by irritability, to include as due to undiagnosed illness, 
cannot be reopened on a presumptive basis.

Moreover, as to the statements of record as submitted by the 
Veteran and her sister, they are merely reiterating arguments 
that they made prior to the Board previously denying the 
claims in December 1999 and June 2003.  So these statements 
are not new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992)

In the absence of new and material evidence, the benefit-of- 
the-doubt rule does not apply, and the petitions to reopen 
these claims must be denied.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for headaches, to 
include as a chronic disability due to an undiagnosed 
illness, is denied.  

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for irritability, to 
include as a chronic disability due to an undiagnosed 
illness, is denied.  

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for skin disorder, to 
include as a chronic disability due to an undiagnosed 
illness, is denied.  


REMAND

It is the Veteran's contention that she has shortness of 
breath and/or asthma, as well as a menstrual disorder, a 
result of her military service, to include as a chronic 
disability due to an undiagnosed illness.  She reports that 
she has an adjustment disorder, and conditions manifested by 
memory loss and impaired concentration, that are secondary to 
her service-connected conditions.  In the alternative, these 
conditions are due to an undiagnosed illness.  She also 
alleges that she has foot disorders and a right knee disorder 
that are of service origin or are secondary to service-
connected disorders.  

The Claimant is service-connected for the following 
conditions: sleep apnea, rated as 50 percent disabling; 
fibromyalgia with fatigue, rated as 20 percent disabling.  A 
combined disability rating of 70 percent is in effect, and 
she is in receipt of Social Security Administration (SSA) 
benefits as a result of chronic fatigue syndrome, 
fibromyalgia, and asthma.  

Review of the medical evidence of record reflects that the 
Veteran was treated during active service for various 
complaints, to include foot problems, diagnosed as plantar 
fasciitis and calluses.  She also complained of symptoms 
associated with hay fever on at least two occasions.  At 
another time, she reported sinus congestion.  She was also 
seen for stomach pain relating to menstrual cramps.  Post 
service records show that she continues to complain of 
disorders associated with these inservice complaints, and she 
has been diagnosed with chronic disorders such as asthma, 
bilateral foot disorders, to include onychocryptosis, right 
hallux lateral border, plantar fasciitis, and pes cavus (see 
VA exam in 2005) , and severe menstrual cramping with 
oligomenorrhea (see VA exam in 2006).  A private physician 
has submitted a statement (in May 2008) attesting that the 
Veteran's asthma is due to exposure to inservice chemicals in 
the Gulf War.  

The Veteran also argues that she has knee problems that are 
secondary to her service-connected fibromyalgia.  She points 
out that she has been noted to have adjustment disorder 
secondary to her medical conditions as noted by a VA 
physician in October 2005.  Her memory loss and concentration 
problems were noted by a private physician in May 2007, and 
he indicated that such might be related to inservice exposure 
to gases and fumes.  In the alternative, her adjustment 
disorder, memory loss, and concentration problems are the 
result of an undiagnosed illness.  

The Claimant argues that her service-connected fibromyalgia 
warrants a rating in excess of 20 percent.  She also contends 
that she is unemployable.  Numerous physicians have submitted 
statements since her most recent thorough VA examination in 
2007 attesting to the fact that she is unemployable due to 
her service-connected disorders.  

It is the Board's conclusion that appropriate examinations 
should be conducted and opinions obtained before making 
determinations regarding the above discussed claims.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of Claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her the disorders that remain on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the Veteran, 
the AMC/RO should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the Veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to the issues on 
appeal.  

2.  After the above development is 
completed, and whether records are 
obtained or not, the AMC/RO should also 
make arrangements with an appropriate 
VA medical facility for the Veteran to 
undergo examinations to obtain 
appropriate findings for 
psychiatric/neurological, respiratory, 
and gynecological disabilities to 
assess the nature and etiology of the 
Veteran's claimed adjustment disorder, 
memory loss, and concentration 
problems, as well as her claimed 
asthma/shortness of breath, and 
menstrual disorders.  The claims folder 
must be made available to the 
examiners.  The examiners should note 
in the examination reports that the 
claims folder has been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the 
examiner should be conducted at this 
time, and included in the examination 
report.  This is to include any other 
specialty evaluations deemed necessary.  

Each examiner is asked to express an 
opinion, according to their expertise, 
as to whether the Veteran currently has 
an adjustment disorder, or disorders 
manifested by memory loss and/or loss 
of concentration, asthma/shortness of 
breath, foot disorders, or menstrual 
disorders .  If so, the examiner, 
according to their expertise, should 
indicate whether the Veteran's 
condition is at least as likely as not 
(i.e., 50 percent or greater 
possibility) related to her periods of 
active service, and specifically to her 
service in the Southwest Asia theater 
of operations during the Persian Gulf 
War, or secondary to any other 
condition for which the Veterans 
suffers.  The examiners must provide a 
complete rationale for any stated 
opinion.

3.  The AMC/RO should also make 
arrangements with an appropriate VA 
medical facility for the Veteran to 
undergo an examination to assess the 
severity of her service-connected 
fibromyalgia.  The claims folder must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary 
by the examiner should be conducted at 
this time, and included in the 
examination report..  The examiner is 
asked to conduct an examination using 
the fibromyalgia disability examination 
worksheet.  

The examiner is also asked to comment 
on whether the Veteran currently has a 
right knee problem that is secondary to 
the service-connected fibromyalgia.  

The examiner is also asked to comment 
on the effect of the claimed increase 
in severity of the Veteran's service-
connected fibromyalgia with fatigue, as 
well as her service-connected sleep 
apnea, and their impact, if any, on the 
Veteran's employment and activities of 
daily life.

4.  The AMC/RO should then readjudicate 
the issues subject to this remand.  If 
any determination remains unfavorable 
to the Veteran, the AMC/RO should issue 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


